Citation Nr: 1241457	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  08-25 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico

THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for numbness, lower extremities, also claimed as neuropathy left leg, to include as secondary to service-connected bulging disc L5-S1, lumbar paravertebral myositis.

2.  Entitlement to service connection for numbness, lower extremities, also claimed as neuropathy left leg, to include as secondary to service-connected bulging disc L5-S1, lumbar paravertebral myositis.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel
INTRODUCTION

The Veteran served on active duty from July 1992 through July 1994 and again from October 2001 through March 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

The Veteran indicated that he wished to testify at a Central Office Board hearing in Washington, DC in his August 2008 VA Form 9.  In May 2009 correspondence the Veteran wrote that he instead wanted a Board hearing held in Puerto Rico.  Thereafter, an August 2009 Report of Contact shows that the Veteran withdrew his Board hearing request and instead wanted an RO hearing.  An RO hearing was scheduled for April 2010 and the Veteran was provided notice of this hearing earlier that month.  However, the Veteran failed to report to the scheduled hearing and failed to explain his absence.  Therefore, the hearing requests are considered withdrawn.  See 38 C.F.R. § 20.704(d) (2012).
    
The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1. The September 2003 and February 2006 RO rating decisions that denied claims of entitlement to service connection for numbness of the lower extremities were not timely appealed and are final. 

2.  Evidence received since the February 2006 rating decision regarding the Veteran's claim for service connection for numbness of the lower extremities is not cumulative of evidence previously of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

3.  There is competent medical evidence of a diagnosis of demyeliminating sensory motor peripheral neuropathy and superimposed peroneal axonal neuropathy shortly after service and competent allegations of continuity of numbness of the lower extremities beginning in service to the present.  


CONCLUSIONS OF LAW

1.  The September 2003 and February 2006 rating decisions are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2012).

2.  New and material evidence having been received, the claim of entitlement to service connection for numbness of the lower extremities is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

3.  Resolving all reasonable doubt in favor of the Veteran, service connection for demyeliminating sensory motor peripheral neuropathy and superimposed peroneal axonal neuropathy is established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims that a disorder resulting in numbness of the lower extremities is related to his military service with the United States Navy from July 1992 through July 1994 and/or his military service with the United States Army from October 2001 through March 2003.  Service treatment records show that he was involved in a motor vehicle accident in March 2002.  Specifically, records show that while saluting a person in a small school bus, the rear mirror of the bus struck the Veteran's right arm and shirt and he was dragged three to five feet, falling on his back to the ground with injury to the cervical and lumbar area.  Subsequent service treatment records show complaints of pain radiating to the left lower extremity as well as bilateral lower extremity numbness and tingling as early as November 2002.  

The Veteran submitted an original claim for service connection for several disorders, including numbness of the legs, in March 2003.  He was afforded a VA neurological examination in August 2003 which diagnosed bilateral carpal tunnel syndrome of the upper extremities but was silent as to a disorder of the lower extremities.  With regard to the lower extremities the August 2003 VA examination report noted normal muscle tone and normal muscle strength in the lower extremities with no atrophy.  The RO denied service connection for numbness of the lower extremities in a September 2003 rating decision finding that there was no evidence of a current disability of the lower extremities.  The Veteran did not perfect an appeal as to this decision.  As such, the RO's decision of September 2003 is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  

Post-service treatment records dated in April 2005 show continued complaints of numbness in the lower extremities and an electromyography (EMG) nerve conduction velocity study was ordered.  

In September 2005 the Veteran submitted another claim for service connection for numbness of the lower extremities.  In connection with this claim the Veteran submitted the results of an August 2005 VA EMG study which diagnosed demyeliminating sensory motor peripheral neuropathy and superimposed peroneal axonal neuropathy.   The Veteran was afforded another VA neurological examination in December 2005.  This examiner confirmed the diagnosis of demyeliminating sensory motor peripheral neuropathy and superimposed peroneal axonal neuropathy and opined that the type of demyelinating neuropathy presented was most likely of metabolic origin, not related to the effects of exposure to paint or organic solvents while working as maintenance personnel in a Navy frigate.  By rating decision dated in February 2006 the RO denied service connection for numbness of the lower extremities again finding that the while the Veteran now had a current diagnosis involving numbness of the lower extremities the December 2005 VA examiner provided a negative nexus opinion as to whether the disorder was related to the Veteran's military service.  The Veteran disagreed with this decision but failed to perfect a timely appeal with regard to this decision.  As such, the RO's decisions of September 2003 and February 2006 are final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  
  
In March 2007 the Veteran filed the current claim on appeal, this time for peripheral neuropathy of the lower extremities, and in an August 2007 rating decision the RO denied the claim finding that the Veteran had failed to submit new and material evidence to reopen the previously denied claim.  The Veteran disagreed with this decision and, thereafter perfected an appeal.  

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 38 C.F.R. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's determination as to whether new and material evidence has been submitted, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the claim.  

The evidence of record at the time of the February 2006 rating decision included the Veteran's service treatment records showing complaints of pain radiating to the left lower extremity as well as bilateral lower extremity numbness and tingling, an August 2005 post-service diagnosis of demyeliminating sensory motor peripheral neuropathy and superimposed peroneal axonal neuropathy, and an opinion from a VA examiner in December 2005 that the type of demyelinating neuropathy presented was most likely of metabolic origin, not related to the effects of exposure to paint or organic solvents while working as maintenance personnel in a Navy frigate.

Evidence added to the claims file since the February 2006 RO denial includes the Veteran's allegations of continuity of symptomatology.  Specifically the Veteran has argued that his service treatment records show complaints of numbness in the lower extremities and post-service treatment records continue to show complaints of numbness of the lower extremities immediately after service until the August 2005 diagnosis of demyeliminating sensory motor peripheral neuropathy and superimposed peroneal axonal neuropathy.
 
Upon review of the record, the Board finds that evidence received since the February 2006 rating decision is new and material.  Specifically, the Board finds the Veteran's statements as to continuity of symptomatology regarding his lower extremity numbness beginning in service and continuing since service to be both new and material.  This evidence was not of record at the time of the February 2006 rating decision, relates to the unestablished fact of current disability necessary to substantiate the claim for service connection for numbness of the lower extremities, and raises a reasonable possibility of substantiating the claim on the merits.  Assuming the credibility of this evidence, see Justus, supra, the additional evidence is sufficiently significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  Therefore, the claim is reopened.  38 U.S.C.A. § 5108.

As discussed above, the Board has reopened the claim for service connection for a numbness of the lower extremities.  The appeal must now be considered based on all the evidence of record.  

Service connection may be granted if the evidence demonstrates that a current disorder resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, to prove service connection, the record must contain: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In certain cases, competent lay evidence may demonstrate the presence of any of these elements.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).

In this case, resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's current demyeliminating sensory motor peripheral neuropathy and superimposed peroneal axonal neuropathy is related to his military service.  See 38 U.S.C.A. § 5107(b).  As above, the Veteran's service treatment records dated as early as November 2002 show complaints of pain radiating to the left lower extremity as well as bilateral lower extremity numbness and tingling.  Post-service treatment records show continued complaints of bilateral numbness of the lower extremities and the Veteran was diagnosed with current demyeliminating sensory motor peripheral neuropathy and superimposed peroneal axonal neuropathy in August 2005, approximately two years after his discharge from service.  

The Veteran has competently argued that he began experiencing numbness and tingling in the lower extremities during his military service and continues to suffer from these problems.  Also, while the December 2005 VA examiner opined that the type of demyelinating neuropathy presented was most likely of metabolic origin, not related to the effects of exposure to paint or organic solvents while working as maintenance personnel in a Navy frigate, the Board notes that this opinion does not consider the in-service complaints of numbness of the lower extremities or the Veteran's competent allegations of continuity of symptomatology.  Thus, the December 2005 VA opinion is inadequate.  With resolution of all reasonable doubt in the Veteran's favor, it is concluded that the evidence supports service connection for demyeliminating sensory motor peripheral neuropathy and superimposed peroneal axonal neuropathy.  38 U.S.C.A. § 5107(b).  


Notice and Assistance

In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  


ORDER

As new and material evidence has been received, the claim for service connection for a numbness of the lower extremities is reopened.

Service connection for demyeliminating sensory motor peripheral neuropathy and superimposed peroneal axonal neuropathy is granted.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


